Title: Enclosure: Instructions for Attack on Staten Island, 12 January 1780
From: Washington, George
To: 


            
              My Lord,
              ⟨Morris Town 12th Jany 1780.⟩
            
            The difficulties of making an attempt, upon the Enemy on Staten Island, being in a great measure removed by the renewal of the frost—and the enterprise, in case it should not succeed, not very likely to be attended with bad consequences, provided the State of the Ice affords a ready and safe passage and return (which is to be the basis of the Expedition) I am inclined to direct the attempt and to intrust the command and execution of it to Your Lordship.
            The Troops allotted for this expedition are, the detachment of 750 men already on the lines under the Command of Brigadier General Irvine—the detachment of 1000 Men which marched this day under the command of Col. Hazen as a relief to Genl Irvine—a detachment of between three and four hundred under the Command of Colo. Hall—which will leave Camp on Friday Morning on Sleds, and a fourth detachment of 500 men under the Command of Col. Walter Stewart, which will also leave Camp on Friday Morning, and join the main body or act seperately as your Lordship may, upon a further investigation of circumstances, judge most proper.
            The objects in view are to captivate the Troops on the Island and bring off or destroy all Public stores of every kind, and fat Cattle and Sheep, if time and circumstances will allow.
            To point out any precise plan of operation would be wrong

in me—Your movements must be governed by information and circumstances—You are therefore at full liberty to pursue Such measures as shall appear most conducive to attain the objects of your Command. I shall however give you my present ideas of the several matters which appear to me worthy of Your Lordships attention.
            From the best information I have been able to obtain the Enemy’s force on Staten Island does not exceed 1000 Men. The principal part of whom it is said are in Hutts near their Redoubts at the Watering place—The Queens Rangers, about 200 at Richmond and Buskirks Regiment, of near one hundred at Deckers.
            To get on the Island without discovery is so essentially necessary, that the complete success of the enterp[r]ise depends absolutely upon it. Every device & stratagem therefore should be used to effect it, by eluding or seizing their Guards or Patroles, and deceiving their Spies on this side.
            The greatest part of Irvines detachment being at and in the neighbourhood of Elizabeth Town—and Hazens marching to Connecticut Farms in the vicinity thereof, will draw the Enemy’s attention in a particular manner to that Quarter—By crossing Stewarts detachment therefore at the old Blazing Star, or which would be still more unsuspected at or near Dusaways (by a mill which is on the Island) about the hour of Ten at Night and pushing it to Richmond, with the caution I have already suggested, I think there is a moral certainty of surprising the Troops at that place.
            As the attempt upon Richmond, whether successful or not, will give an alarm, and this alarm will communicate very quickly thro the Island, the cooperation of the main body must be well timed, or the Enemy on the other quarter will probably, by previously putting themselves in a posture of defence, defeat the effect of the operation against them.
            It is not likely that any number of Prisoners will be taken unless the redoubts at the Watering place are possessed very early by us—and as I take it for granted that they can only be possessed by surprise, I would propose the following mode of effecting it, The main Body to cross at Tremleys Point on account of the goodness of the Ice, and because it seems an unsuspected place, and march immediately to the cross roads at Parkers before they seperate—From hence, two parties of 100 men each,

covered by 800 or 1000 Men are to move as rapidly as possible for the Redoubts at the Watering place by the cross roads at Merseraus—continuing along the middle road, provided the Enemy have not taken the alarm—in that case I conceive the attempt would be fruitless—The parties of 100 men, if not interrupted, are to advance each to a redoubt and endeavour to surprise it, before it can be reinforced. If they succeed, they can with ease hold the works untill the support comes up—If they fail—They are again to unite with the covering party, and proceed to Deckers on the lower road—first burning the Hutts of the Enemy if possible.
            The remainder of the Troops (if a seperation should not be deemed uneligible) may, one half take post at the cross roads at Parkers and the other at the cross roads, a mile beyond, at J. Merseraus and Dawsons, with orders to halt there untill the parties designed for the surprise of the Forts have full time to reach them (to do which will I conceive require three ho[u]rs) during this time they may probably intercept retreating parties from Richmond: But they are not to remain longer for this or any other purpose than the three hours at the expiration of which they are to form a junction at the last mentioned cross roads (Merseraus & Dawsons) and push immediately for Deckers, beating up the Enemy’s Quarters and driving them towards the Forts at the Watering place, whither it is supposed they will retreat. But if the Garrison at Deckers should not evacuate it, nor appear to be disposed to surrender upon a peremptory challenge and threat to burn them out—or if parties should throw themselves into houses—it should not retard the pursuit of the fugitives—parties may be left to watch them, or should we succeed in the principal attacks, they will afterwards fall of course.
            To secure the Garrison of Deckers effectually, should they incline to make resistance, a number superior to those within may be left there till Artillery can be brought up to reduce them—But as the occasion for Artillery is at present a matter of very great uncertainty, and as it would, in the present state of the roads, exceedingly retard and encumber your march, I should not think it adviseable to pass any over in the first instance—It may be so disposed near Elizabeth Town as to come to you at a moments notice by De Harts Point.
            
            If the party under Col. Stewart succeeds in the attempt upon Richmond—The Prisoners under the escort of the worst and most fatigued men may be sent immediately to Brunswick—and be directed to endeavour to form a junction with the main body by the road leading from Richmond to the Watering place by Deckers.
            It is a difficult matter to combine operations so perfectly in point of time as that one part will not impede if not totally defeat the other, and this it is to be feared will be the case in the present instance, if there is an attempt to surprise the Troops at Richmond and at the Watering place at the same time. The latter is important but precarious—the other is of less consequence but more certain. From observation and information after you get down, you must determine which to prefer, if an attempt on both at the same time should be deemed ineligible. You will give Col. Stewart orders accordingly, with whom you will keep up the best correspondence you can before crossing—furnishing him with your Watch word &ca.
            If it should be found that the Enemy on the Island cannot derive succour from New York—that there is no appearance of the frost breaking up—and that by remaining on the Island we can starve them into a compliance by confining them to their works, the experiment ought by all means to be made, and measures shall be taken here to give every possible aid.
            Plank will be prepared for Platforms to go on and off the Ice and the officers must take care to keep the Troops in open order while passing—An officer ⟨in whose diligence you can confide, should reconnoitre the crossing place before night and make observations on the opposite shore. He should cross over with a party of 15 or 20 chosen Men at least half an hour before the Column comes down—having sent forward two or three trusty Men to see that the coast is clear, he should follow with his party and so dispose of them as to seize any patrols or suspicious persons. Some of Webbs Men cloathed in Red would be best for this duty and to be always in advance.
            Every disposition should be made before crossing—The Officers for the different services well instructed—and Guides assigned them—that there may not be the least delay after the line of march is taken up.
            Every Officer should have a Roll of the platoon he commands

and see that no Man absents himself—the most profound silence should be observed under pain of instant death.
            White Cockades or some Badge of distinction should be worn by our Officers and Men and the Watch word should be such as may deceive the Enemy—for instance Clinton—Cornwallis—Skinner &c. &c.
            There should be no firing if it is possible to avoid it in the several attacks. The Bayonet will be found the most effectual weapon especially in the Night.
            In case of success—The Value of every thing that is public property or lawful plunder shall be divided in just proportion among the Officers and Men. And if any Officer or soldier attempts to appropriate any thing to his own particular use; he shall be compelled to deliver it up—shall forfeit all pretensions to a common share—and shall be punished at the discretion of a Court Martial for disobedience of Orders. No private property to be brought off on any pretence what ever, except fat Cattle &ca as before mentioned.
            Heartily wishing success to the enterprize and every possible honor and Glory to your Lordship and the troops concerned, I am with much truth and sincerity Yr Lordships most obt Servt.⟩
          